DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a non-final action for application Serial No. 16/062,939.  Claims 1-18 have been examined and fully considered.
Claims 1-18 are pending in Instant Application.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 12/06/2021, with respect to claims 1, 12, 15 and 18 have been fully considered and are persuasive.  The Rejections under 35 U.S.C. §103 of 1-18 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hecker et al. (US 2018/0170340).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 7, and 11-18 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hecker et al. (US 2018/0170340).
	Regarding claim 1, Hecker discloses a method for detecting a clearance of a brake of a motor vehicle (see at least Para. [0025], “the pressure is applied at each brake until a certain position of the brake mechanism is reached. For example, up to the application of the brake linings (without delay) or up to a minimum brake clearance or e.g. brake clearance of 0.4 mm. The respective position is detected by the sensor system”), the method comprising the following steps: 
FIG. 1 shows a schematic block illustration of an embodiment of a device 100 according to the invention for monitoring the condition of a brake 102. The device 100 comprises an interface 104 for reading a position signal 106, an apparatus 108 for evaluating the position signal 106, in order to determine at least one condition parameter 110 of the brake 102, and an apparatus 112 for making available the condition parameter 110 of the brake 102”),  
	determining an output signal value (see at least Para. [0047], “A control unit can be understood here to be an electrical unit which processes sensor signals and outputs control signals and/or data signals as a function of the sensor signals”) representative of a non-actuated state of the brake from the measurement signals (see at least Para. [0073], “The position signal 406 firstly shows, after the release of the brake at two applied tangents, an elasticity stroke 474 and then, at the second tangent, the brake clearance stroke 476. The difference between the signal level before the braking operation and after the braking operation signals the adjustment distance 478 by which the brake clearance has been reduced or enlarged”),
	determining an event signal value representative of a braking state of the brake from the measurement signals (see at least Para. [0073], “FIG. 4 and FIG. 5 show the signal profile over time, wherein the signal profiles 406, 418 are illustrated over time, and the signal profile 480 illustrates the gradient with respect to the position signal, and the signal profile 482 illustrates the gradient of the pressure signal 418. FIG. 4 shows signals in the case of excessively large brake clearance”), and 
	determining the clearance from the difference between the event signal value and the output signal value (see at least Para. [0073], “The position signal 406 can be the position signal 106 shown in FIG. 1. The pressure signal 418 can be the pneumatic actuation signal of the brake cylinder 116 shown in FIG. 1. The position signal 406 firstly shows, after the release of the brake at two applied tangents, an elasticity stroke 474 and then, at the second tangent, the brake clearance stroke 476. The difference between the signal level before the braking operation and after the braking operation signals the adjustment distance 478 by which the brake clearance has been reduced or enlarged. FIG. 4 and FIG. 5 show the signal profile over time, wherein the signal profiles 406, 418 are illustrated over time, and the signal profile 480 illustrates the gradient with respect to the position signal, and the signal profile 482 illustrates the gradient of the pressure signal 418. FIG. 4 shows signals in the case of excessively large brake clearance, and FIG. 5 shows the signal profile during a braking operation with a correctly set brake clearance”; and Para. [0074], “In this context, the elasticity of the brake becomes clear in the gradient of the curve. The dashed line shows a fitted curve with respect
to the measured curve, and the dotted curve shows a derivation of the fitted curve. The fitting of the curve is also referred to as "curve fitting". The second zero point of the derivation and therefore the inflection point of the fitted curve indicates the brake clearance”),
	wherein the event signal value indicates a signal profile caused by a characteristic signal oscillation that arises whenever a brake lining is brought into contact with a counterpart thereof that is to be braked (see at least Para. [0033], “It is possible to determine the rigidity of the brake using the profile of the determined sensor line after the application of the brake linings” and Para. [0074], “FIG. 4 and FIG. 5 show the signal profile over time, wherein the signal profiles 406, 418 are illustrated over time, and the signal profile 480 illustrates the gradient with respect to the position signal, and the signal profile 482 illustrates the gradient of the pressure signal 418”).
FIG. 4 and FIG. 5 show the signal profile over time, wherein the signal profiles 406, 418 are illustrated over time, and the signal profile 480 illustrates the gradient with respect to the position signal, and the signal profile 482 illustrates the gradient of the pressure signal 418. FIG. 4 shows signals in the case of excessively large brake clearance, and FIG. 5 shows the signal profile during a braking operation with a correctly set brake clearance”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modifying the wear sensor by combining the event signal value indicates a signal profile caused by a characteristic signal oscillation that arises whenever a brake lining is brought into contact with a counterpart by Hecker. One would be motivated to make this modification in order to increase the quality and benefit simultaneously and also to reduce maintenance costs (see at least Para. [0006]).
	Regarding claim 4, Hecker discloses the method as claimed in claim 1. Hecker further discloses 
	wherein the step of determining the event signal value is carried out once one of the read measurement signals exceeds the output signal value by a predetermined trigger value 
(see at least Para. [0026], [0030]-[0031], and [0033]-[0035] ***Examiner notes under the broadest reasonable interpretation of the method for detecting a clearance of a brake, the paragraphs cited illustrates triggering values that exceeds the parameters in the actuation where the signal is measured and would indicate the step of determining of the event signal once this is carried out).
	Regarding claim 7, Hecker discloses the method as claimed in claim 1. Hector further discloses
	wherein the step of determining the output signal value is carried out again once braking of the motor vehicle has ended (see at least Para. [0046], “A control unit can be designed to carry out, execute or implement the steps of a variant of a method proposed here in corresponding apparatuses. A control unit can be understood to be an electrical unit or electrical circuit, for example an integrated circuit. A control unit can also be understood to be a closed-loop control apparatus, and an ECU or an open-loop control apparatus. The control unit can be part of an electronic brake system. The control unit can be designed to receive and output signals via suitable interfaces. The control unit can also implement efficiently the concept on which the invention is based”; Para. [0060]-[0062] and Para. [0075], “The method 800 for monitoring the condition of a service brake for a vehicle comprises a step 810 of reading a position signal, wherein the position signal represents a position, detected by the linear path detection apparatus, of a component of the service brake, in particular represents a position over time or  a time profile, a step 820 of the evaluation of the position signal, in order to determine at least one condition parameter of the service brake, as well as a step 830 of making available the condition parameter of the service brake at an interface”). 
	Regarding claim 11, Hecker discloses the method as claimed in claim 1. Hecker further discloses wherein the measurement signals are voltage signals or current signals (see at least Para. [0012], “In this context, different measuring methods such as optical, mechanical, electrical or magneto-electrical measuring methods can be used. The position signal can be understood to be an electrical signal, either an analog or a digital signal. The position signal can represent a relative position of two components of the brake”; and Para. [0060], “The brake 102 has a position detection apparatus 114. In the embodiment shown, this is a linear path detection apparatus 114. The path detection apparatus 114 is a linear sensor 114 which detects a relative change in position by an optical or electrical measurement method and makes it available as a sensor signal 106 which represents the change in position”).
	Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. Hecker discloses a controller (see at least Para. [0046], “A control unit can be designed to carry out, execute or implement the steps of a variant of a method proposed here in corresponding apparatuses. A control unit can be understood to be an electrical unit or electrical circuit, for example an integrated circuit. A control unit can also be understood to be a closed-loop control apparatus, and an ECU or an open-loop control apparatus”) for detecting the clearance of a brake of a motor vehicle (see at least Para. [0025], “the pressure is applied at each brake until a certain position of the brake mechanism is reached. For example, up to the application of the brake linings (without delay) or up to a minimum brake clearance or e.g. brake clearance of 0.4 mm. The respective position is detected by the sensor system, and the brake system can detect the increase in pressure on the basis of the imminent distance from the actuation apparatus”), comprising: 
	a processor, a non-volatile data memory, on which a computer program is stored that causes the processor to carry out the following method steps (see at least Para. [0048], “A computer program product with program code which can be stored on a machine-readable carrier such as a semiconductor memory and used to execute the method according to one of the embodiments described above when the computer program product is executed on a control apparatus or a control unit (i.e., processor) is also advantageous”)…
	and a data interface (see at least Para. [0059], “The device 100 comprises an interface 104 for reading a position signal 106”).
	Regarding claim 13, Hecker disclose the controller as claimed in claim 12.	
 	wherein the controller is arranged to provide at least one of the following to the data interface: 	
	signal values representative of the detected clearance of the brake (see at least Para. [0028], “Furthermore, it is also possible to set a dynamic lead of the brake signal as a function of various condition parameters of the brakes in the vehicle, in order to react to different line lengths or different brake clearance values”; Para. [0073], “FIG. 4 shows signals in the case of excessively large brake clearance”; Para. [0076], “step 930 of making available the brake actuation signal of the service brake at an interface, in order to actuate the service brake”), 
	a warning signal on exceeding a predetermined limit value of the clearance, or 	determined correction values for adjustment of the clearance.  
	Regarding claim 14, Hecker discloses the controller as claimed in claim 12. Hecker further discloses wherein the data interface (see at least Para. [0059], “The device 100 comprises an interface 104 for reading a position signal 106, an apparatus 108 for evaluating the position signal 106, in order to determine at least one condition parameter 110 of the brake 102”) is arranged for communications with an adjustment unit, directly (see at least Para. [0070], “the brake application apparatus 348 comprises an adjustment device 366 as well as a sensor apparatus 372 which is arranged in parallel with the latter and connected thereto via a coupling element 368”) or via a bus system of the motor vehicle.
Claim 15, the claim(s) recites analogous limitations to claim(s) 1 and 12 above, and is/are therefore rejected on the similar premise.
	Regarding claim 16, Hecker discloses the method as claimed in claim 1.
	Hecker further discloses wherein the measurement signals represent a travel (see at least Para. [0060] “The brake 102 has a position detection apparatus 14. In the embodiment shown, this is a linear path detection apparatus 114. The path detection apparatus 114 is a linear
sensor 114 which detects a relative change in position by an optical or electrical measurement method and makes it available as a sensor signal 106 which represents the change in position. The positioning of the path detection apparatus 114 is explained in more detail in FIG. 3”) or angle measurement.
	Regarding claim 17, Hecker discloses the method as claimed in claim 1. Hecker further discloses wherein the measurement signals are in linear correlation with a detected travel or with an angular path (see at least Para. [0062], “In one embodiment which is not shown in FIG. 1, the position detection apparatus 114 is a rotation sensor 114 which makes available, by known geometric relationships, a sensor signal 106 which represents linear path information”).  
	Regarding claim 18, Hecker discloses the method as claimed in claim 1. Hecker further discloses wherein the signal profile is the signal profile of the wear sensor (see at least Para. [0003], “Pneumatically actuated disk brakes usually have wear on the brake linings, which wear can be sensed with a brake lining wear sensor of different designs. Owing to the design, it is possible that after a brake has been actuated”; Para. [0059], “The device 100 comprises an interface 104 for reading a position signal 106, an apparatus 108 for evaluating the position signal 106, in order to determine at least one condition parameter 110 of the brake 102, and an apparatus 112 for making available the condition parameter 110 of the brake 102. The position signal 106 represents here a position, detected by the linear path detection apparatus 114, of a component of the brake 102”), and the signal oscillation is detected via the wear sensor in response to full contact between the brake lining and the counterpart (see at least Para. [0066], “Pneumatically actuated disk brakes 302 usually have a brake caliper 340 which is embodied as a sliding caliper 340, pivoting caliper or fixed caliper and in which a brake application device is arranged, said brake application device serving to apply operatively brake linings 342, 344 on both sides of a brake disk 346, and the brake disk 346, to one another, in order to bring about the braking effect through friction”; and Para. [0073], “FIG. 4 and FIG. 5 show the signal profile over time, wherein the signal profiles 406, 418 are illustrated over time, and the signal profile 480 illustrates the gradient with respect to the position signal, and the signal profile 482 illustrates the gradient of the pressure signal 418. FIG. 4 shows signals in the case of excessively large brake clearance”).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecker in view of Fox (WO2008071577, the citations are based on the provided English Translation; previously recorded).
	Regarding Claim 2, Hecker discloses the method as claimed in claim 1. Hecker does not explicitly teach wherein the characteristic oscillation is formed by a local signal maximum and a temporally adjacent local signal minimum and the signal value of the signal minimum is set as the event signal value.
	However, in the same field of endeavor, Fox teaches 
	wherein the characteristic oscillation is formed by a local signal maximum and a temporally adjacent local signal minimum (see at least Page. 12, Para. 4, lines 1-4, The diagram 30 in FIG. 3 shows a braking specification signal 31 and the limits 33 and 34 of a tolerance band defined with respect to the braking specification signal 31. The tolerance band illustrated in the figure is shown to run symmetrically to the brake command signal without restricting generality. * Examiner interprets that the limits 33 and 34 as the max and min values local signal) and the signal value of the signal minimum is set as the event signal value (see at least Page. 10, Paragraph. 2, lines 7-8, the force control device 21 serves to set the desired application force; and Page. 7, Paragraph 5, lines 1-2, a brake specification signal usually represents the application force to be set on the wheel brake 3).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Hecker by combining wherein the characteristic oscillation is formed by a local signal maximum and a temporally adjacent local signal minimum and the signal value of the signal minimum is set as the event signal value taught by Fox. One of ordinary skill in the art would have been motivated to make this modification in order to determine when the brake lining comes in contact with the brake discs that causes a change in the vehicle deceleration that would result in a significant deterioration in driving comfort (see at least Page. 12, Para. 2, lines 2-4).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecker in view of Fuchs (DE3741050, citations are based on the provided English Translation; previously recorded).
	Regarding Claim 3, Hecker discloses the method as claimed in claim 1. Hecker does not explicitly disclose wherein the output signal value is determined by averaging the measurement signals that have been read out over a predetermined period of time and the average value is stored temporarily.
	However, in the same field of endeavor, Fuchs teaches
a circuit arrangement for forming the average value of periodically occurring measurement signals. From each measurement signed, an analogue-digital converter (8) converts a plurality of measured values determined at predeterminable time”) and the average value is stored temporarily (see at least Page. 2, Para. 4, lines 4-11, “After the conversion, the measured value is added to the total value that the memory area of the main memory assigned to this time base provides. The total value is the sum of the measured values that have occurred so far at the same time base. Before the measurement signals are started, the main memory must be filled with a memory value of zero. The new total value is temporarily stored in a buffer because the memory area cannot yet read the new total value because it is set to read out. After the new total value has been transferred to the buffer, the memory area is switched to reading and the new total value is read in from the buffer”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Hecker according to claim 1 by combining the output signal value is determined by averaging the measurement signals that have been read out over a predetermined period of time and the average value is stored temporarily taught by Fuchs. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of the averaging (see at least paragraph 1, lines 1-3).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecker in view of Staahl et al. (US 2016/0123421; previously recorded).
	Regarding Claim 5, Hecker discloses the method as claimed in claim 1. Hecker further teaches wherein determining the event signal value includes: 
(see at least Abstract; Para. [0042], “A path detection apparatus for a service brake of a vehicle, in particular a linear path detection apparatus, is designed to make available a position signal, wherein the position signal represents a position, detected by the, in particular linear, path detection apparatus, of a component of the service brake. In particular, the position signal represents a position over time or a time profile”; and Para. [0075], “The method 800 for monitoring the condition of a service brake for a vehicle comprises a step 810 of reading a position signal, wherein the position signal represents a position, detected by the linear path detection apparatus, of a component of the service brake, in particular represents a position over time or a time profile, a step 820 of the evaluation of the position signal”).
	Hecker does not explicitly mention
	forming a first time derivative of the measurement signals, and forming a second time derivative of the measurement signals.  
	However, in the same field of endeavor, Staahl teaches
	forming a first time derivative of the measurement signals, and forming a second time derivative of the measurement signals (see at least Para. [0025], “the forming of a time derivative step (S2) of the method comprises the following Substeps: (S2.1) processing the stored data of the measurement signal as an operating stroke-time data pair during a braking process by the analysis unit by Smoothing and filtering the stored measurement signal data; (S2.2) forming the time derivative of the stored measurement signal data in the time window by the analysis unit with a suitable algorithm”; Para. [0034], “it is provided that the analysis unit is designed for forming the time derivative of the stored operating stroke measurement signal data of the operating stroke-time data pair and for determining a point in time at the maximum of the time derivative that is formed”; and Para. [0070], “at the point in time tort at which the first brake lining 3 comes into contact with the brake disc 2, for example the first or second time derivative of the displacement distance X is determined. Said point in time tort can for example be determined with a suitable algorithm using the maximum B11 of the first derivative in a known time window. With the operating stroke B-time t data pair and the point in time t2 or tk”)
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify Hecker and combining forming a first time derivative of the measurement signals, and forming a second time derivative of the measurement signals as taught by Staahl. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the aim is to keep said target air gap, which changes because of wear and other effects, within said predetermined range in order to prevent excessive wear on the one hand and to prevent high fuel consumption on the other hand (see at least Para. [0003], lines 9-13).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecker in view of Staahl as applied to claim 5 above, and further in view of Jantunen (US- 2015/0252861; previously recorded).
	Regarding Claim 6, Hecker in view of Staahl teaches the method as claimed in claim 5. Neither Hecker nor Staahl teaches
	wherein a signal minimum is determined as a signal value for which the first time derivative of the measurement signal is zero, and the second time derivative of the measurement signal is greater than zero.
	However, in the same field of endeavor, Jantunen teaches 
the local minimum value) is determined as a signal value for which the first time derivative of the measurement signal is zero, and the second time derivative of the measurement signal is greater than zero (see at least Para. [0092],  “Curve 706 continues to increase between time instants t and t, when the time derivative 708 corresponding to the curve is higher than or equal to Zero. The highest value of curve 706 from time instant t to time instant t of the local minimum value of the derivative of the curve is obtained at time instant t of the local minimum value of the derivative” *** Examiner interprets that the first time derivative is zero, and the second time derivative is non-zero value). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Hecker in view of Staahl by combining a signal minimum is determined as a signal value for which the first time derivative of the measurement signal is zero, and the second time derivative of the measurement signal is greater than zero taught by Jantunen. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the slowing down, stopping, and decreasing of the increase in the electric current can be defined from the time derivative of the electric current on the basis of a local minimum point of the time derivative (see at least Para. [0083], lines 4-7).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecker as applied to claim 1 above, and further in view of Siebke et al. (US 2015/0330470; previously recorded).
	Regarding claim 8, Hecker discloses the method as claimed in claim 1. Hecker does not further explicitly discloses including: 

	However, in the same field of endeavor, Siebke teaches
	providing a limit value (see at least Para. [0074], lines 15-17, “The measured values are monitored in a wheel-specific fashion in an evaluation unit”) for a maximum permissible clearance of the brake (see at least Table 1. Para. [0058], lines 4-9, “The previously defined clearance is determined by the geometry of the disc brake 1 and has what is referred to as structural clearance. In other words, the adjustment device 10 reduces clearance which is present if this clearance is too large with respect to the previously defined clearance” ***Examiner interprets that citation indicates a max permissible clearance), 
comparing the determined clearance with the limit value (see at least Para. [0120],  “In this context, in a first method step S1 the current value pairs p/U are formed during a braking process, wherein the signal values U are detected and Para. [0121],  In a second method step S2, the current value pairs p/U are compared with the value pairs stored in the memory unit 21” *** Examiner interprets that the current value pairs as limit value that compared with the determined value pairs stored in the memory; Para. [0125], lines 1-3, “While the detection and evaluation of the value pairs p/U can take place at any desired operating time of the disc brake 1 by means of the clearance-monitoring device 20”), and 
	providing a warning signal when clearance exceeds the limit value (Para. [0074], lines 18-23, “The measured values are monitored in a wheel-specific fashion in an evaluation unit, and when a predefined wear value or limiting value (corresponding to the extended or adjusted state of the threaded spindles 6, 6') is reached, a message, for example an acoustic and/or visual warning signal, is issued”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Hecker by combining providing a limit value for a maximum permissible clearance of the brake, comparing the determined clearance with the limit value, and providing a warning signal when the clearance exceeds the limit value as taught by Siebke. One would be motivated to make this modification in order to provide an improved method for monitoring clearance (see at least Para. [0010]).
	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecker as applied to claim 1 above, and further in view of Philpott et al. (US-2013/0211683; previously recorded).
	Regarding claim 9, Hecker discloses the method as claimed in claim 1. Hecker does not explicitly discloses comprising: 
	providing a setpoint value for the clearance of the brake, comparing the determined clearance with the setpoint value, and determining a correction value as the difference between the determined clearance and the setpoint value. 
	However, in the same field of endeavor, Philpott teaches
	providing a setpoint value (Para. [0057], line 6, a threshold value. * Examiner interprets the threshold value is comparable to the setpoint value clearance) for the clearance of the brake, comparing the determined clearance with the setpoint value (see at least Para. [0057], lines 5-9, “The clearance or actuation distance may be compared to a threshold value. If the actuation distance is not greater than a threshold value or threshold actuation distance, then the clearance between the friction material 52 and the brake friction member 46 is acceptable”), If the actuation distance is greater than the threshold value, then the clearance is not acceptable and the position of the brake pad assembly 44 may be adjusted closer to the brake friction member 46 to reduce the actuation distance to improve braking performance, such as reducing the time to engage the friction material 52 to the brake friction member 46 which may reduce vehicle braking distance”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Hecker according to claim 1 by combining providing a limit value for a maximum permissible clearance of the brake, comparing the determined clearance with the limit value, and providing a warning signal when the clearance exceeds the limit value taught by Philpott. One of ordinary skill in the art would have been motivated to make this modification in order to improve braking performance (see at least Para. [0057], lines 13-14).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecker in view of Philpott as applied to claim 9 above, and further in view of Siebke et al. (US 2015/0330470; previously recorded).
	Regarding claim 10, Hecker in view of Philpott teaches the method as claimed in claim 9. Neither Hecker nor Philpott explicitly teach the method further including the following steps: 
	providing the correction value via a data interface to an electrical adjustment unit of the brake, and adjusting the clearance of the brake by the provided correction value.
	However, in the same field of endeavor, Siebke teaches
providing the correction value via a data interface (Para. [0113], lines 1-4, The output unit 25 prepares the information received from the evaluation unit 24 for displaying or signaling and transmits said information in a suitable form to the signaling unit 26; and Para. specific trend of the measured values in the current value pairs p/U can also be used as the basis for a message (positive, negative or neutral) * Examiner interprets that it can be inferred that the correction value can be display the data interface) to an electrical adjustment unit of the brake (Para. [0006], lines 1-6, Disc brake designs are known which permit the clearance to be monitored and, moreover, even permit it to be set actively or corrected during operation. For example, this is carried out in a pneumatically activated disc brake in that the adjustment device is driven electrically, and therefore the brake pads are moved relative to the brake disc), and 
	adjusting the clearance of the brake by the provided correction value (Para. [0027], lines 1-7, in the method step of evaluating, previously definable nominal clearance, enlarged owing to wear, with adjustment is detected if a current value pair corresponds to a stored value pair which is assigned to a correct clearance, and the following value pair has a change in the detected current signal value of the wear sensor but does not have a strong rise in the brake pressure).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Hecker in view of Philpott by combining the following steps: providing the correction value via a data interface to an electrical adjustment unit of the brake, and adjusting the clearance of the brake by the provided correction value as taught by Siebke. One would be motivated to make this modification in order to provide an improved method for monitoring clearance (see at least Para. [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/20/2022